UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 10-5255


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

NICHOLAS WHEELER,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh.   Terrence W. Boyle,
District Judge. (5:10-cr-00165-BO-1)


Submitted:   September 19, 2011            Decided:   December 13, 2011


Before WILKINSON, NIEMEYER, and DIAZ, Circuit Judges.


Affirmed in part; dismissed in part by unpublished per curiam
opinion.


G. Alan DuBois, Assistant Federal Public Defender, Raleigh,
North Carolina, for Appellant.       Jennifer P. May-Parker,
Assistant United States Attorney, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Nicholas Wheeler pleaded guilty, pursuant to a written

plea agreement, to one count of possession of a firearm by a

convicted      felon    in    violation    of       18   U.S.C.    §§ 922(g)(1),           924

(2006).     The district court imposed a sentence of 100 months in

prison    followed      by    three   years      of      supervised       release.         On

appeal, Wheeler’s counsel filed a brief pursuant to Anders v.

California, 386 U.S. 738 (1967), in which he states that he

could find no meritorious issues not precluded by the appeal

waiver in Wheeler’s plea agreement.                   Wheeler was notified of his

right to file a pro se supplemental brief but has not done so.

The Government moved to dismiss the appeal to the extent it is

precluded by the appeal waiver in Wheeler’s plea agreement.

               Upon review of the plea agreement and the transcript

of the Fed. R. Crim. P. 11 hearing, we conclude that Wheeler

knowingly       and    voluntarily      waived        his   right        to   appeal       his

sentence.        The   issue    raised    in    Wheeler’s         Anders      brief    falls

squarely    within      the   compass     of    the      waiver.         Accordingly,       we

grant    the    Government’s      motion       to     dismiss      the    appeal      as    to

Wheeler’s sentence.

               The waiver provision did not, however, waive Wheeler’s

right to appeal his conviction.                 In accordance with Anders, we

have thoroughly examined the entire record for any potentially

meritorious issues outside the scope of Wheeler’s appeal waiver.

                                           2
We have found no such issues.                Therefore, we affirm Wheeler’s

conviction and grant the Government’s motion to dismiss in part

as to Wheeler’s sentence.

           This court requires that counsel inform Wheeler, in

writing,   of    the   right     to   petition   the   Supreme    Court    of   the

United States for further review.                If Wheeler requests that a

petition be filed, but counsel believes that such a petition

would be frivolous, then counsel may move in this court for

leave to withdraw from representation.                 Counsel’s motion must

state that a copy thereof was served on Wheeler.                       We dispense

with oral argument because the facts and legal contentions are

adequately      presented   in    the   materials      before    the    court   and

argument would not aid the decisional process.


                                                            AFFIRMED IN PART;
                                                            DISMISSED IN PART




                                         3